                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 1 of 12
Report Type: Initial                INCIDENT REPORT                                                                                                                  200426456
I   Incident Number                Occurrence From Date / Time Occurrence To Date / Time                           Reported Date /     Time     CAD Number




                                                                                                                                                                                       200426456
    200-426-456                     07/16/2020            19:04                                                     07/16/2020         19:04    201982695
N
    Type of incident
C   CONTROLLED SUBSTANCE, SALE 16664 CONTROLLED SUBSTANCE, POSSESSION FOR SALE 16662 METHADONE, POSSESSION
I   FOR SALE 16632
D   Location of Occurrence:                                                 At Intersection with/Premise Type                                                    District
E    HYDE ST                                                                GOLDEN GATE AVE / SIDEWALK                                                           TENDERLOIN
    Confidential      Arrest             Suspect          Suspect             Non-Suspect          Domestic           (Type of Weapon Used)           Use of        Reporting Unit
N
    Report?   o       Made?      þ       Known?    o      Unknown?      o     Incident?     o      Violence?   o                                      Force?   o    3J38K
T                                                                                                                                                           Reporting District
    Location Sent / On View:                                                  At Intersection with
     HYDE ST                                                                  GOLDEN GATE AV                                                                TENDERLOIN
    Crime and Clearance Status    Reported to Bureau Name                      Star                      Date/ Time           Elder            Gang            Juvenile           Prejudice
                                                                                                   Victim o                                    Related? o      Subject? o         Based? o
    6

    Have you reviewed the attached list of procedures required by Department General Order (DGO) 7.04? Yes
O   D   I declare under penalty of perjury, this report of 8 pages is true and correct, based on my personal knowledge, or is based on information and belief
    E   following an investigation of the events and parties involved.
F       PROP 115 CERTIFIED                  5 Year/Post
F   C
I   L   Reporting Officer                                       Star                   Station                                Watch                         Date
    A   CUNNIE, MICHAEL D                                       181                    Tenderloin Sta ion                     0700/1700                     07/17/20 00:57
C
    R   Reviewing Officer                                       Star                   Station                                Watch                         Date
E   A   NOCETTI, DARREN J                                       394                    Tenderloin Station                     1200-2200                     07/17/20 00:58
R   T   OIC                                                     Star                   Station                                Watch                         Date
    I   NOCETTI, DARREN J                                       394                    Tenderloin Station                     1200-2200                     07/17/20 00:58
    O                                                  Re-assigned to                                                                                          Assigned by
        Related Case              Related Case                                                       Assigned to 5N200
    N
        --                        --                   Copies to 5N200                                   Add'l Copies                                          MC 181

R       Code                Name (Last, First Middle)                                                Alias                                          Email
E 1     R1                  OFC. CUNNIE #181, SFPD

P       Day Phone                 Type             Home Address                                                           City                              State            Zip Code
        (415) 345-7300           Work
O
        Night Phone               Type             Work Address                                                           City                              State            Zip Code
R
        (415) 345-7300           Work              301 EDDY ST                                                            SAN FRANCISCO                     CA               94102-
T       DOB           / Age DOB                     or age between       Race         Sex       Height      Weight       Hair Color     Eye Color      ID Type Jurisd. ID No.
E                                Unk.   o                and
E       Confidential        Violent Crime          293 PC               Star                              Follow-up Form         Statement             Relationship to Subject
        Person   o          Notification    o      Notification o                                            YES          o           YES     o
        School (if Juvenile)                       Injury/Treatment                                      Other Information/If Interpreter Needed Specify Language


        Interpreter            Language                   Language Description(if Other)            Language Line Service/Interpreter ID#           Bilingual Ofc Star#
        Needed         o




Incident# 200426456                                                                                                                                                              Page 1 of 8
                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 2 of 12
Report Type: Initial                INCIDENT REPORT                                                                                                  200426456
      Code           Name (Last, First Middle)                                        Alias                                          Email
B     B1             RAMOS, GUSTABO                                                                                                  NONE
O 1   Day Phone                   Type               Home Address                             City                                           State           Zip Code
O     (000) 000-0000       None

K     Night Phone                 Type               Work Address                             City                                           State           Zip Code
E
      DOB                Date of Birth        Age         or age between        Race            Sex        Height          Weight   Hair Color          Eye Color
D     Unknown o          11/Reda /98           21              and              H               M          5'7             134      BLK                 BRO
      SFNO          J/D# (if Juvi)               ID Type/Jurisdiction/Number           ID Type/Jurisdiction/Number                  ID Type/Jurisdiction/Number
      Redacted                                   FBI USA Redacted                      CII CA Redacted
      Booking Charge(s)                                                     Booking Location
      N/W 11352(a) H&S / N/W 11351 H&S / N/W 11378 H&S / N/W 11351 HS / N/W COUNTY JAIL #1 - 7TH STREET SHERIFF'S FACILITY
      11351 HS / N/W 11351 HS
      Warrant #                 Court#                  Action#                   Dept#                          Enroute to


      Warrant Violation(s)                                                                                           Bail
                                                                                                                     ($)

      Citation#                Violation(s)                                               Appear Date/time          Location of Appearance


      o CA Form Booked            Mirandized: Star                  Date Time                        CWB Check                      Star
           Copy Attached             o                                                               PFEIFFER                       24

      Book/Cite Approval          Star        Mass Arrest Code             M X-Rays              School (if Juvenile)                                      Statement
      SERGEANT SOLARES 2011                                                o                                                                                   o
      Other Information: Citation/Warrant/Booking Charge(s)/Missing Person-Subject Description; Scars, Marks, Tattoos
      LSW: BLACK HAT WITH GOLD DESIGN, BLACK HOODIE, BLACK PANTS
      Interpreter        Language                    Language Description(if Other)           Language Line Service/Interpreter ID#          Bilingual Ofc Star#
      Needed        o




Incident# 200426456                                                                                                                                         Page 2 of 8
                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 3 of 12
Report Type: Initial                INCIDENT REPORT                                                                                                       200426456
       Code          Name (Last, First Middle)                                           Alias                                          Email
D D1           SILVA, RUSSELL                                                                                                           NONE
  1
E Day Phone               Type                          Home Address                             City                                             State           Zip Code
T (000) 000-0000 None
A Night Phone             Type                          Work Address                             City                                             State           Zip Code
I
                                                Age
N DOB
    Unknown o
                  Date of Birth
                  Redacted                       31
                                                             or age between
                                                                  and
                                                                                    Race
                                                                                    W
                                                                                                   Sex
                                                                                                   M
                                                                                                              Height
                                                                                                              6'0
                                                                                                                              Weight
                                                                                                                              204
                                                                                                                                       Hair Color
                                                                                                                                       BRO
                                                                                                                                                             Eye Color
                                                                                                                                                             BLU
E SFNO        J/D# (if Juvi)                       ID Type/Jurisdiction/Number              ID Type/Jurisdiction/Number                ID Type/Jurisdiction/Number
D Redacted                                         CII CA Redacted                          FBI USA Redacted                           DL CA Redacted
       Booking Charge(s)                                                                                 Booking Location


       Warrant #                 Court#                    Action#                   Dept#                          Enroute to


       Warrant Violation(s)                                                                                             Bail
                                                                                                                        ($)

       Citation#                 Violation(s)                                                 Appear Date/time         Location of Appearance


       o CA Form Booked           Mirandized: Star                      Date Time                       CWB Check                      Star
             Copy Attached            o
       Book/Cite Approval         Star          Mass Arrest Code               M X-Rays             School (if Juvenile)                                        Statement
                                                                               o                                                                                    o
       Other Information: Citation/Warrant/Booking Charge(s)/Missing Person-Subject Description; Scars, Marks, Tattoos
       LSW: DIRTY BLACK SWEATSHIRT, BLACK BACKPACK, BLUE JEANS, GREEN FACEMASK
       Interpreter         Language                     Language Description(if Other)           Language Line Service/Interpreter ID#            Bilingual Ofc Star#
       Needed        o
P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 1              SUSPECTED FENTANYL
O 1   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity                Value
P                                                                                   WHI                  20308161                             1                   Total
E     Seized by (Star)                                From Where
R     449                                             (B1) RAMOS
T
      Additional Description/Identifying Numbers
Y
      One press lock baggie, 1.2 grams gross, purchased by Officer Hayes #449 from (B1) Ramos

P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 2              SUSPCETED FENTANYL
O 2   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity                Value
P                                                                                   WHI                  20308161                             1                   Total
E     Seized by (Star)                                From Where
R     1894                                            (B1) RAMOS' PERSON
T
      Additional Description/Identifying Numbers
Y
      One baggie containing loose suspected fentanyl, 6.0 grams gross

P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 3              PROPERTY RECEIPT                                                                  SFPD                               315
O 3   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity                Value
P                                                                                   WHI                                                       1                   Total
E     Seized by (Star)                                From Where
R
T     Additional Description/Identifying Numbers
Y     Property receipt issued to (B1) Ramos for (EVD6)




Incident# 200426456                                                                                                                                              Page 3 of 8
                      Case 3:20-mj-71799-MAG San Francisco       Police
                                                           Document        Department
                                                                        15-6  Filed 12/23/20 Page 4 of 12
Report Type: Initial                                  INCIDENT REPORT                                                                      200426456
P   Code/No          Item Description                                               Brand             Model
R E EVD 4            SUSPECTED ALPRAZOLAM
O 4 Serial No.                           Gun Make       Caliber      Color       Narcotics Lab No. Quantity                                      Value
P                                                                    WHI         20308161            1
E   Seized by (Star)                         From Where
R   4350                                     INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
    Additional Description/Identifying Numbers
Y
      One white rectangular pill

P     Code/No            Item Description                                                         Brand                          Model
R E   EVD 5              SUSPECTED COCAINE SALT
O 5   Serial No.                            Gun Make          Caliber         Color             Narcotics Lab No.           Quantity             Value
P                                                                             WHI               20308161                        2
E     Seized by (Star)                          From Where
R     4350                                      INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      2 bags of suspected cocaine salt. 1 bag containing loose suspected cocaine salt. 1 bag containing multiple clear bindles of suspected cocaine salt.
      Weighing 14.0 grams total.

P     Code/No            Item Description                                                         Brand                          Model
R E   EVD 6              SUSPECTED METHAMPHETAMINE
O 6   Serial No.                            Gun Make          Caliber         Color             Narcotics Lab No.           Quantity             Value
P                                                                             CLR               20308161                        1
E     Seized by (Star)                          From Where
R     4350                                      RUSSELL SILVA'S FRONT RIGHT PANT POCKET
T
      Additional Description/Identifying Numbers
Y
      1 clear plastic bag containing loose suspected methamphetamine. Weighing 2.2 grams total.

P     Code/No            Item Description                                                         Brand                          Model
R E   EVD 7              PHOTOCOPIES
O 7   Serial No.                            Gun Make          Caliber         Color             Narcotics Lab No.           Quantity             Value
P                                                                             WHI                                               2                 Total
E     Seized by (Star)                          From Where
R
T     Additional Description/Identifying Numbers
Y     Before and after copy of MCF

P     Code/No            Item Description                                                         Brand                          Model
R E   EVD 8              SUSPECTED METHAMPHETAMINE
O 8   Serial No.                            Gun Make          Caliber         Color             Narcotics Lab No.           Quantity             Value
P                                                                             CLR               20308161                        1                 Total
E     Seized by (Star)                          From Where
R     1894                                      (B1) RAMOS' FRONT SWEATER POCKET
T
      Additional Description/Identifying Numbers
Y
      One bag, 15.0 grams gross

P     Code/No            Item Description                                                         Brand                          Model
R E   EVD 9              SUSPCETED FENTANYL
O 9   Serial No.                            Gun Make          Caliber         Color             Narcotics Lab No.           Quantity             Value
P                                                                             WHI               20308161                       25                 Total
E     Seized by (Star)                          From Where
R     1894                                      (B1) RAMOS'S PERSON
T
      Additional Description/Identifying Numbers
Y
      25 press lock baggies, 31.1 grams gross




Incident# 200426456                                                                                                                               Page 4 of 8
                      Case 3:20-mj-71799-MAG San Francisco       Police
                                                            Document     Department
                                                                      15-6  Filed 12/23/20 Page 5 of 12
Report Type: Initial                                 INCIDENT REPORT                                                                       200426456
P   Code/No          Item Description                                            Brand              Model
R E EVD 10           CURRENCY                                                    UNITED STATES
O 1 Serial No.                           Gun Make        Caliber   Color       Narcotics Lab No. Quantity                                         Value
P 0                                                                GRN                                                                        $347.00 Total
E   Seized by (Star)                         From Where
R   1894                                     (B1) RAMOS' PERSON
T
    Additional Description/Identifying Numbers
Y
      $100 x 1, $50 x 1, $ 20 x 6, $10 x 1, $5 x 10, $1 x 17

P     Code/No            Item Description                                                          Brand                         Model
R E   EVD 11             SINGLE STRAP BACKPACK                                                     LOWEPRO
O 1   Serial No.                            Gun Make           Caliber        Color             Narcotics Lab No.            Quantity             Value
P 1                                                                           BLK                                                1
E     Seized by (Star)                          From Where
R     4350                                      RUSSELL SILVA'S PERSON
T
      Additional Description/Identifying Numbers
Y
      Back pack containing press lock baggies and additional suspected narcotics

P     Code/No            Item Description                                                          Brand                         Model
R E   EVD 12             SUSPECTED FENTANYL
O 1   Serial No.                            Gun Make           Caliber        Color             Narcotics Lab No.            Quantity             Value
P 2                                                                           PNK               20308161                         3
E     Seized by (Star)                          From Where
R     4350                                      INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      3 bags of pink suspected fentanyl. 2 bags contained multiple clear press lock baggies of pink suspected fentanyl. 1 bag of loose pink suspected fentanyl.
      Total weight 199.9 grams total

P     Code/No            Item Description                                                          Brand                         Model
R E   EVD 13             SUSPECTED HEROIN
O 1   Serial No.                            Gun Make           Caliber        Color             Narcotics Lab No.            Quantity             Value
P 3                                                                           BLK               20308161                         2
E     Seized by (Star)                          From Where
R     4350                                      INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      2 clear plastic bags containing suspected heroin. 1 bag contained a loose chunk of suspected heroin. 1 bag contained multiple plastic bindles of suspected
      heroin. Weighed 44.2 grams total

P     Code/No            Item Description                                                          Brand                         Model
R E   EVD 14             SUSPECTED METHAMPHETAMINE
O 1   Serial No.                            Gun Make           Caliber        Color             Narcotics Lab No.            Quantity             Value
P 4                                                                           CLR               20308161                         3
E     Seized by (Star)                          From Where
R     4350                                      INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      3 clear plastic bags containing loose suspected methamphetamine. Weighing 97.2 grams total.

P     Code/No            Item Description                                                          Brand                         Model
R E   EVD 15             SUSPECTED FENTANYL
O 1   Serial No.                            Gun Make           Caliber        Color             Narcotics Lab No.            Quantity             Value
P 5                                                                           WHI               20308161                         5
E     Seized by (Star)                          From Where
R     4350                                      INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      5 bags of white suspected fentanyl. 2 bags of suspected fentanyl powder. 2 bags of loose suspected fentanyl rocks. 1 bag multiple press lock baggies of
      fentanyl. Weighing 130.2 grams total.




Incident# 200426456                                                                                                                               Page 5 of 8
                      Case 3:20-mj-71799-MAG San Francisco       Police
                                                           Document        Department
                                                                        15-6  Filed 12/23/20 Page 6 of 12
Report Type: Initial                                  INCIDENT REPORT                                                      200426456
P   Code/No          Item Description                                               Brand             Model
R E EVD 16           PRESS LOCK BAGGIES
O 1 Serial No.                           Gun Make       Caliber      Color       Narcotics Lab No. Quantity                  Value
P 6                                                                  CLR                             1
E   Seized by (Star)                         From Where
R   4350                                     INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
    Additional Description/Identifying Numbers
Y
      One pack of multiple clear press lock baggies

P     Code/No            Item Description                                                    Brand                 Model
R E   EVD 17             SUSPECTED FENTANYL
O 1   Serial No.                             Gun Make         Caliber       Color          Narcotics Lab No.   Quantity      Value
P 7                                                                         PLE            20308161               1
E     Seized by (Star)                           From Where
R     4350                                       INSIDE BACKPACK SEIZED FROM RUSSELL SILVA
T
      Additional Description/Identifying Numbers
Y
      One clear bag containing loose purple suspected fentanyl weighing 97.3 grams total

P     Code/No            Item Description                                                    Brand                 Model
R E   EVD 18             CERTIFICATE OF RELEASE                                              SFPD
O 1   Serial No.                             Gun Make         Caliber       Color          Narcotics Lab No.   Quantity      Value
P 8                                                                         YEL                                   1
E     Seized by (Star)                           From Where
R     2319                                       GOLDEN GATE AND HYDE ST
T
      Additional Description/Identifying Numbers
Y
      Certificate of release for Russell Silva




Incident# 200426456                                                                                                          Page 6 of 8
                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 7 of 12
Report Type: Initial                INCIDENT REPORT                                                      200426456


                                                   NARRATIVE

On the above stated date and time, Tenderloin Station Officers were conducting a narcotics enforcement operation
in the area of the 100 block of Hyde St. Ofc Hayes #449 was working in an undercover capacity in order to purchase
narcotics. Ofc Guitron #4003 and I were on the street acting as close cover.

Prior to beginning the operation, Ofc Montero #1409 had made a (E7) photocopy of marked city funds (MCF).

Ofc Hayes was walking southbound on the east sidewalk of Hyde St from Turk St. I observed Ofc Hayes cross to the
west sidewalk of Hyde St. From where I was standing on the east sidewalk of Hyde St south of Turk St, I could see
two males standing on the west sidewalk of Hyde St, just south of the building located at 125 Hyde St. One of the
males, who was later identified as (B1) Ramos, was holding two clear plastic sandwich style bags in the palms of his
hands. Each bag contained numerous individually wrapped pieces of a white substance, which based on my training
and experience, I believed to be narcotics. I watched as Ofc Hayes approached the two males. I observed Ofc
Hayes exchange MCF with Ramos for a small baggie containing a white substance which I believed to be narcotics.
Ramos retrieved this smaller baggie from inside of one of the larger sandwich style baggies he was holding in his
hand. Ofc Hayes then gave the prearranged signal she had purchased narcotics and walked away from the area.

I broadcast Ramos' description and location to assisting officers (Brown Louie Vuitton hat, black sweatshirt, black
sweatpants, and a blue mask). I requested officers move in and place Ramos under arrest.

As I was waiting for arresting officers to respond, I observed Ramos approach another male who was standing in
front of 125 Hyde St. This male was later identified as (D1) Silva. Silva was wearing a (E11) black backpack. Ramos
and Silva appeared to exchange words, then Silva turned around so his back was facing Ramos. I then observed
Ramos place one of the sandwich bags containing the suspected narcotics he was holding into the backpack Ramos
was wearing. Both males continued to loiter in the area.

Based on my training and experience, I know that people who sell narcotics in the Tenderloin District will often
employ people to hold their supply of narcotics. The dealers will do this so that in the event that they are stopped,
arrested and searched by the Police, it will be less likely that their supply of illegal narcotics is located and seized.
The suppliers also use this technique believing that any narcotics seized from a separate person will be less likely to
be used as evidence against them in court. Dealers will pay the people who hold their narcotics small sums of money
or small amounts of narcotics for holding their contraband.

Based on my training and experience, coupled with my observations of Ramos placing a bag containing a numerous
pieces of suspected narcotics into Silva's backpack, I believed that Ramos was using Silva to hold his supply of
narcotics. I provided responding officers with Silva's description and location (Dirty black sweatshirt, black backpack,
blue jeans and a green facemask). I advised the officers that I had observed Ramos put narcotics into Silva's
backpack and instructed them to place Silva under arrest.

Multiple officers responded to the scene. I observed as Ofc O'Conner #4350 placed Silva under arrest without
incident near 125 Hyde St.

As arresting officers approached Ramos, Ramos began running from them eastbound across Hyde St. Ramos
ignored orders to stop running. Ofc Scafani #2319 gave chase and was able to grab ahold of Ramos' sweatshirt and
pull him to the ground in the middle of Hyde St. Myself and multiple officers responded to assist. After a brief
struggle, Ramos was handcuffed and brought to his feet and walked to the sidewalk. Ramos was asked if he had
any complaint of pain or injuries. Ramos stated that he did not.

As we officers were struggling with Ramos attempting to place him into handcuffs, Ramos threw two bags of (E2 &
E9) suspected fentanyl from his person. Ofc Puccinelli #1894 seized these suspected narcotics. Ofc Puccinelli
conducted a search of Ramos after he was handcuffed and located a bag of (E8) suspected methamphetamine. Ofc
Puccinelli also located the MCF used by Ofc Hayes on Ramos' person. Please refer to Oc Puccinelli's statement for

Incident# 200426456                                                                                           Page 7 of 8
                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 8 of 12
Report Type: Initial                INCIDENT REPORT                                                    200426456
further details regarding the seizure of the suspected fentanyl, suspected methamphetamine and MCF.

Ofc O'Connor conducted an arrest search of Silva. Inside of the backpack Silva was wearing Ofc O'Connor located
(E12 & E15 & E17) suspected fentanyl, (E6 & E14) suspected methamphetamine, (E5) suspected cocaine salt,
(E13) suspected heroin and (E4) suspected alprazolam. Please refer to Ofc O'Connor's statement for further details
regarding the arrest of Silva and the narcotics seized from him.

Silva had numerous abbesses and sores on his body. Because of medical concerns, Silva was issued a (E18)
Certificate of Release (849b form) and was released from the scene.

At the time of his arrest, Ramos had (E10) $347.00 of US currency on his person. Believing this to be the proceeds
from illegal narcotics transactions, Ofc Puccinelli seized Ramos' currency. Ramos was issued a (E3) property receipt
for the currency.

Ramos was transported to County Jail #1, where he was booked on the above listed charges with the approval of
Sgt Tursi #997.

I later spoke with Ofc Hayes. Ofc Hayes informed me that she purchased $40.00 of US currency worth of (E1)
suspected fentanyl from Ramos. Please refer to Ofc Hayes statement for further details regarding the transaction
between her and Ramos.

Ofc Hayes gave the suspected fentanyl she had purchased to Ofc O'Connor. Using a Trunarc analyzer, Ofc
O'Connor conducted a presumptive test on the suspected fentanyl purchased from Ramos with positive results.
Using a Trunarc analyzer, Ofc O'Connor conducted presumptive tests on the suspected narcotics seized from Silva,
except for the suspected alprazolam, with positive results. The suspected alprazolam was not tested. Please refer to
Ofc O'Connor's statement for further details regarding the testing and weighing of the suspected narcotics.

Ofc Puccinelli conducted a presumptive test on the suspected narcotics seized from Ramos with positive results.
Please refer to Ofc Puccinelli's statement for further details regarding the testing and weighing of the suspected
narcotics.

Ofc O'Connor hand carried all seized narcotics to the Hall of Justice where he placed them into the narcotics drop
box.

At Tenderloin Station, Ofc Urbano #1883 made an after (E7) photocopy of the MCF used by Ofc Hayes to purchase
the suspected fentanyl from Ramos. Both the before and after photocopies were uploaded to this report. The MCF
was put back in to circulation.

The US currency was booked at Tenderloin Station by Ofc Urbano. The photocopies were booked into evidence by
Ofc Guitron. The backpack was booked into evidence by Ofc O'Connor,

Based on the fact that Ramos had sold suspected fentanyl to Ofc Hayes, coupled with the amount of narcotics, sized
from Ramos and Silva, the fact that I believe that Silva was holding the narcotics in his possession on Ramos behalf,
and the way in which the narcotics were packaged, I believe that Ramos possessed all the narcotics seized in this
incident for the purposes of sales.




Incident# 200426456                                                                                         Page 8 of 8
                              San Francisco
                Case 3:20-mj-71799-MAG      Police
                                        Document   Department
                                                 15-6 Filed 12/23/20 Page 9 of 12
Report Type: Initial                INCIDENT REPORT                                                         200426456


                                                                                           Incident Report Statement
INCIDENT NO.
2    0     0   4   2   6   4   5   6
Name (Last,First,Middle)               DOB/Age         Residence Phone(Day/Night)     Business Phone (Day/Night)
Puccinelli, James M 1894                                                              415/553-1426
Residence                              Zip Code      Business Address / City if not San Francisco        Zip Code
                                                      , SF
Date of Statement      Time Started       Time Completed    Location Where Statement Taken
07/16/20               20:30              20:30             At Scene o        Other: TEND



On the above date and time, Ofc. O'Connor #4350, Ofc. Cunningham #4364 and I were in plainclothes operating an
unmarked police vehicle, assisting in a 'buy/bust' operation within the City and County of San Francisco. Ofc. Cunnie
#181 and Ofc. Gutiron #4003 were the designated close cover officers, and Ofc. Hayes #449 was the designated buy
officer.

Ofc. Cunnie advised that Ofc. Hayes had successfully purchased suspected narcotics from a male, later identified as
(B 1) Gustabo Ramos. We responded to the area, and I observed Ofc. Scafani attempt to arrest a male, later identified
as (B 1) Gustabo Ramos. (B 1) Ramos attempted to run from the west side of Hyde Street to the east side of Hyde
Street, to evade apprehension. Ofc. Scafani was able to tackle (B 1) Ramos to prevent him from escaping and evading
arrest. While on the ground, I grabbed (B 1) Ramos' right arm, which was underneath his stomach. I know that
criminals will often place their hands underneath their stomach in order to discard or conceal illegal contraband or
weapons. Ofc. Cunningham and I grabbed (B 1) Ramos' right arm and attempted to pull it from underneath his body.
As Ofc. Cunnigham and I removed his right arm from underneath his body, his right arm extended, and I observed (E )
and (E ) two plastic bags of a white substance fall from his hand. Based on the totality of the circumstances, I believed
these two plastic bags contained suspected narcotics. I seized both plastic bags from the street and assisted in
placing (B 1) Ramos into handcuffs and under arrest.

I conducted an arrest search of (B 1) Ramos and seized an additional plastic bag containing (E ) suspected
methamphetamine from his front hoodie pocket. I seized the (REC 1) Marked City Funds from Ramos' right front cargo
pants pocket (2x$20.00). I also seized (E ) US Currency in multiple denominations from multiple different pockets on
(B 1) Ramos' person.

At Tenderloin Station, I weighed and tested the suspected narcotics that were seized from (B 1) Ramos. The (E )
plastic bag contained (25) press lock baggies of suspected fentanyl. I tested the (E ) suspected fentanyl using the
TruNarc analyzer, which I have been trained to use. The (E ) suspected fentanyl tested presumptive positive for the
presence of fentanyl. I tested (E ) the press lock bag containing loose suspected fentanyl. The (E ) loose fentanyl
tested presumptive positive for the presence of fentanyl. I also tested the (E ) suspected methamphetamine, which
tested presumptive positive for the presence of methamphetamine. I took photographs using my department issued
cell phone of the suspected narcotics and the TruNarc analyzer results. All photographs were uploaded to this incident
report.

I placed the suspected narcotics seized from (B 1) Ramos in a sealed SFPD narcotics envelope. I gave the suspected
narcotics to Ofc. O'Connor, who hand carried them to the narcotics drop box located at 850 Bryant Street.




Incident# 200426456                                                                                                Page 1 of 1
                              San Francisco
               Case 3:20-mj-71799-MAG       Police
                                       Document    Department
                                                 15-6 Filed 12/23/20 Page 10 of 12
Report Type: Initial                INCIDENT REPORT                                                           200426456


                                                                                             Incident Report Statement
INCIDENT NO.
2    0     0   4   2     6   4   5   6
Name (Last,First,Middle)                 DOB/Age         Residence Phone(Day/Night)     Business Phone (Day/Night)
Hayes, Christina Y 449                                                                  415/553-1426
Residence                                Zip Code      Business Address / City if not San Francisco        Zip Code
                                                        , SF
Date of Statement        Time Started       Time Completed    Location Where Statement Taken
07/16/20                 22:25              22:50             At Scene o        Other: TEND



On 07-16-20 at approximately 1900 hrs, I participated in a buy bust operation and was the buy officer.

I was in possession of Marked City Funds and was walking south on Hyde St between Eddy St and Golden Gate Ave
on the east sidewalk when I observed two Hispanic males crouched down on the west sidewalk of Hyde St. I ran
across the street and showed money to one of the males who was sitting down with two clear plastic sandwich bags in
his hand. I recognized numerous press lock baggies of a white powdered substance in the larger bag. The hispanic
male was wearing a black hat with a design on it, a black sweatshirt and a blue bandana around his neck. I handed
the money to the male and I said, "Gimme forty please." The male took my (MCF) money and placed it in his right
pants pocket. He took a press lock bag with a white powdered substance in it from one of the larger clear bags and
handed it to me. I walked away and manipulated the substance and recognized it to be suspected fentanyl. I placed it
in a narcotics baggy and put it in my backpack. I provided my close cover officers with the prearranged arrest signal.

After Ramos's attempt to run away on Hyde St, Officer Scafani, Officer Gomez, Officer Puccinelli, Officer O'Connor,
Officer Cunningham and Officer Cunnie all placed Ramos under arrest.

After the arrest, Officer Cunnie confirmed with me that the arrest made was of a hispanic male wearing a black hat
with a Luis Vuitton design on it, a black sweatshirt and blue bandana around his neck.

At Tenderloin Station, Officer Scafani showed me a photo of Gustabo Ramos and I confirmed it was the same person
who sold narcotics to me on Hyde St.

At Tenderloin Station, I provided Officer O'Connor with the suspected fentanyl I had purchased.




Incident# 200426456                                                                                                  Page 1 of 1
                              San Francisco
               Case 3:20-mj-71799-MAG       Police
                                       Document    Department
                                                 15-6 Filed 12/23/20 Page 11 of 12
Report Type: Initial                INCIDENT REPORT                                                           200426456


                                                                                             Incident Report Statement
INCIDENT NO.
2   0      0   4   2   6   4     5   6
Name (Last,First,Middle)                 DOB/Age         Residence Phone(Day/Night)     Business Phone (Day/Night)
O'Connor, Denis M 4350                                                                  415/553-1426
Residence                                Zip Code      Business Address / City if not San Francisco        Zip Code
                                                        , SF
Date of Statement        Time Started       Time Completed    Location Where Statement Taken
07/15/20                 23:00              23:00             At Scene o        Other: TEND



On 07/16/2020, I assisted in a narcotics investigation in the area of Golden Gate Ave and Hyde St. Officer
Cunningham, Officer Puccinelli and I were dressed in plainclothes capacity and driving an unmarked vehicle. We
were a designated arrest team.

Officer Cunnie advised that an Officer Hayes purchased suspected narcotics from a subject, later identified as
Gustavo Ramos, in the area of 125 Hyde St. Officer Cunnie advised that after the transaction, Ramos met with a
white male, later identified as Russell Silva. Officer Cunnie advised that Ramos placed a clear plastic bag of
suspected narcotics in a bag that was possessed by Silva. Officer Cunnie described Silva as a white male wearing a
dirty black hooded sweatshirt. Officer Cunnie advised that that as officers responded to the area, Silva began to walk
northbound. Officer Cunningham, Officer Puccinelli and I were in the area of Hyde St at Turk St. At the time Officer
Cunnie was broadcasting the description and direction of a travel of Silva, we observed a white male wearing a dirty
black sweatshirt walking from the area of 125 Hyde St. At that time I did not observe any other subject matching that
description walking in that direction at that exact time.

I exited our vehicle and approached Silva. I displayed my police issued star on my outermost clothing and identified
myself as a police officer. I placed Silva under arrest without incident in the area of 129 Hyde St. Silva was wearing a
single strap black backpack around his shoulder at the time of arrest. At the time I advised Silva that he was under
arrest and placing him into handcuffs, Silva spontaneously stated that someone gave him the bag to hold. Silva also
stated that he did not know what was inside the bag. I began to conduct an arrest search of Silva, and he stated that
he had a bag of methamphetamine in one of his pockets. While conducting my search, there were multiple loose
pieces of foil and plastic items consistent with hypodermic needles. I waited to conduct a search of Silva's person until
there were more officers around to prevent injury to myself or Silva. I opened the large zipper compartment of the
backpack and observed multiple clear plastic bags containing suspected narcotics. Without a detailed search, I could
see multiple clear press lock baggies containing white powdery rock like substance that appeared to be suspected
fentanyl, multiple clear plastic bags containing pink powdery rock like substances consistent with suspected fentanyl
and clear plastic bags containing clear crystalline shards consistent with methamphetamine. While standing with Silva
on the west side of the street, Silva observed officers with Ramos on the east side of Hyde St just north of Golden
Gate Ave. Silva spontaneously stated, "He gave me it to hold." I believed that Silva was indicating that Ramos had
given him the backpack to hold.

Silva and I walked to the east side of Hyde St just north of Golden Gate Ave where Ramos was arrested and multiple
other officers were located. I continued my arrest search of Silva's person and located and seized a clear plastic bag
containing clear crystalline shards that I recognized as suspected methamphetamine. I conducted a more detailed
search of the backpack seized from Silva. I located a single white rectangular pill consistent with suspected
alprazolam, a clear bag containing purple powdery rock like substances consistent with suspected fentanyl, 2 clear
plastic bags containing multiple clear press lock baggies of pink powdery rock like substances consistent with
suspected fentanyl, 1 bag of loose pink powder consistent with suspected fentanyl, 1 clear plastic bag containing a
chunk of black tar like substance consistent with heroin, a clear plastic bag containing multiple clear plastic bindles of
black tar like substances consistent with suspected heroin, 3 bags of clear loose crystalline shards consistent with
suspected methamphetamine, 2 bags of loose white powder consistent with suspected fentanyl, 2 bags of loose white
powdery rock like substances consistent with suspected fentanyl, 1 clear plastic bag containing multiple clear press
lock baggies with white powdery rock like substances consistent with suspected fentanyl, 1 bag of loose white waxy

Incident# 200426456                                                                                                  Page 1 of 2
                              San Francisco
               Case 3:20-mj-71799-MAG       Police
                                       Document    Department
                                                 15-6 Filed 12/23/20 Page 12 of 12
Report Type: Initial                INCIDENT REPORT                                                    200426456
powder consistent with suspected cocaine salt and 1 clear plastic bag with multiple clear plastic bindles of white waxy
soft powder consistent with suspected cocaine salt. There was also a pack of multiple empty clear press lock baggies
consistent with the baggies that contained additional suspected narcotics. I believed that these clear press lock
baggies were additional packaging materials used to package loose suspected narcotics. I seized the backpack and
all of its contents.

Silva identified himself verbally. Silva also advised that he had medical issues pertaining to one of his legs. Silva
stated that he had multiple open wounds and abbesses on one of his legs. At the time I searched Silva I could feel
through his pants that one of his legs was lumpy and swollen. Silva refused any medical attention on scene. Sgt Tursi
advised that because Silva is a known, positively identified, and had medical issues that he would be released. Officer
Scafani completed a certificate of release and issued Silva a copy. Silva was released on scene.

At Tenderloin Police Station, Officer Hayes gave me the suspected white fentanyl in a clear press lock baggie that she
purchased from Ramos. I weighed all the narcotics seized from Silva and the narcotics provided to me by Officer
Hayes and conducted field tests of these items using a TruNarc Analyzer. The breakdown was as follows:
Back Pack
-1 bag of purple suspected fentanyl weighed 97.3 grams total
-3 bags of pink suspected fentanyl weighed 199.9 grams total
-2 bags of suspected heroin weighed 44.2 grams total
-3 bags of suspected methamphetamine weighed 97.2 grams total
-5 bags of suspected white fentanyl weighed 430.2 grams total
-2 bags of suspected cocaine salt weighed 14.0 grams total
Silva's Person
-1 bag of suspected methamphetamine
Purchased from Ramos
- 1 press lock baggie of white suspected fentanyl weighed 2.2 grams total
I conducted field tests of the suspected fentanyl purchased from Ramos, suspected methamphetamine seized from
Silva's pants, suspected methamphetamine from the backpack, purple suspected fentanyl from back pack, pink
suspected fentanyl from backpack, suspected heroin from backpack, white suspected fentanyl from backpack and
suspected cocaine salt from backpack. The field tests resulted positive for the presence of the respective narcotics
mentioned above. I sealed these narcotics in a narcotics evidence envelope. Officer Puccinelli provided me with an
additional narcotics envelope with suspected narcotics seized from Ramos. I later hand delivered these two
envelopes to the Narcotics Drop Box located at 850 Bryant St.

I booked the single strap backpack, pack of press lock baggies and certificate of release into evidence at Tenderloin
Police Station.




Incident# 200426456                                                                                         Page 2 of 2
